       Case 5:19-cv-01194-FB-ESC Document 99 Filed 10/29/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


FRITZ JOHN HOEFLEIN III, RAUL                  §
SOLISIII, AARON AULD, JUAN A.                  §
BUSTAMANTEJR., JESUS E. FLORES,                §                SA-19-CV-01194-FB
RON JONES, DAVID MCDANIEL,                     §
MARIO MUNOZ, FERNANDO                          §
RICHARD, LARRY STANLEY, TONY                   §
G. ALANIZ, SHELDON ANDERSON,                   §
MIKE DAFFRON, LUIS GOMEZ,                      §
VICTOR M. JUAREZ, EDWARD SAN                   §
MIGUEL, WILLIAM R. STOLZ, JUAN J.              §
PENA, AARON ROBERGE, SERGIO                    §
ALVAREZ, ANDIE CRUZ, ROEL                      §
BARRERA, TRACY WOODSON,
HERMAN CRUTCHER, LARRY
WILHELM, TOBY B. LEDOUX, JESSE
VERA, PEDRO GALLEGOS, BRUCE A.
JOHNSON, HANK MOSER, BURTON
BIENVENUE, ROBERT D. TAYLOR,
RYAN BENN, LARRY D.
CHEATWOOD,

                  Plaintiffs,

vs.

CRESCENT DRILLING AND
PRODUCTION, INC., CRESCENT
DRILLING FOREMAN, INC.,

                  Defendants.

                                           ORDER

       Before the Court in the above-styled cause of action is Defendants Crescent Drilling and

Production, Inc. and Crescent Drilling Foreman, Inc.’s Motion to Extend the Discovery Period

[#95]. By their motion, Defendants ask the Court to extend the discovery period by 90 days,

from October 31, 2020 to January 29, 2021, in light of the Court’s Order that the opt-in period

close on October 12, 2020, instead of the original agreed date of August 24, 2020. Plaintiffs

agree that discovery should be extended but believe the requested 90-day extension is


                                              1
         Case 5:19-cv-01194-FB-ESC Document 99 Filed 10/29/20 Page 2 of 2




insufficient in light of the significant amount of outstanding discovery. Plaintiffs instead ask the

Court to order the parties to confer and to propose a joint discovery plan to address all

outstanding discovery.

         The Court will grant Defendants’ motion and extend the discovery deadline by 90 days.

If Plaintiffs cannot complete all discovery within the 90-day period, they should file a motion

with the Court sufficiently in advance of the expiration of the new discovery deadline explaining

why a further extension is necessary. Pursuant to the Court’s Local Rules, discovery can occur

outside of the discovery period by agreement of the parties. The parties are encouraged to

explore reasonable agreements regarding discovery before requesting the intervention of the

Court.

         IT IS THEREFORE ORDERED that Defendants Crescent Drilling and Production,

Inc. and Crescent Drilling Foreman, Inc.’s Motion to Extend the Discovery Period [#95] is

GRANTED.

         IT IS FURTHER ORDERED that the deadline to complete discovery is extended by 90

days. The parties shall have until January 29, 2021 to complete discovery in this case.

         SIGNED this 29th day of October, 2020.




                                      ELIZABETH S. ("BETSY") CHESTNEY
                                      UNITED STATES MAGISTRATE JUDGE




                                                 2
